112 Ga. App. 566 (1965)
145 S.E.2d 765
WILLIAMS
v.
THE STATE.
41638.
Court of Appeals of Georgia.
Submitted November 2, 1965.
Decided November 10, 1965.
B. Clarence Mayfield, for appellant.
Andrew J. Ryan, Solicitor, Sylvan A. Garfunkel, for appellee.
NICHOLS, Presiding Judge.
On March 23, 1965, the appellant was convicted and sentenced in the City Court of Savannah. On September 14, 1965, he filed a notice of appeal in which he sought to have such conviction reviewed. A motion for new trial was overruled on July 21, 1965. Such appeal having *567 been filed more than thirty days after the motion for new trial was overruled (Ga. L. 1965, pp. 18, 21; Code Ann. § 6-803), this court is without jurisdiction of the appeal and the same must be dismissed. Ga. L. 1965, pp. 240, 243; Code Ann. § 6-809.
Appeal dismissed. Eberhardt and Pannell, JJ., concur.